COXE, District Judge.
The patent upon which this action is based, No. 503,914, is not two years old. It has never been adju-. dicaled and there is no public acquiescence, infringement is disputed. The defendants are small dealers who purchased the hooks in controversy from the American Counter Quick Book Company, a corporation organized under the laws of West Virginia. The principal reliance of the complainants is an alleged estoppel based upon the fact that William TT. Hodden, the patentee of complainants’ patent, is a director in the West Virginia Company, and that the books sold to defendants are said to be made under a subsequent patent to Hodden which show’s the device of the complainants’ patent with an added feature. In oilier words, the contention is that because *268Hodden cannot dispute the validity of the patent owned by the complainants, the West Virginia Company and the defendants, who purchased from that company, are also estopped. No authority is cited which carries the doctrine of estoppel quite to this extent. It is enough, however, to say that the estoppel relied on is not so absolutely clear as to justify the court in malting it the sole support of a preliminary injunction. Motion denied.